— • The decision of this court, handed down November 19, 1941 (ante, p. 771), is amended to read as follows: This is an appeal by the claimant from a decision of the State Industrial Board disallowing his claim on the ground that at the time of the accident he was an executive officer who was excluded from the policy coverage. The claimant, an executive officer, elected not to be covered under the policy and the election was filed May 22, 1936, and bears the signature of the claimant, as well as the signatures of the vice-president and the secretary and treasurer. The policy continued in force and effect the following years with the exclusion of the executive officers from coverage, which included the claimant. On May 16, 1938, four days before the renewal date of the policy, the employer corporation wrote a letter to the State Insurance Fund requesting a continuation of the exclusion of the executive officers, including the claimant, as they had been likewise excluded during the past periods of the policy. The decision of disallowance of the State Industrial Board is supported by the record and it appears that the claimant, the executive officer, elected to be excluded from the coverage of the policy and was intended to be excluded, and no premium was collected by reason of his services to the corporation. Decision of the State Industrial Board unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.